DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/27/2022 has been entered.
 
Applicant’s amendment of claims 1, 13, 15, 16, 18-23 in the paper of 7/27/2022, is acknowledged.  Applicants' arguments filed on 7/27/2022, have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  
Claims 1-4, 12, 13, 15-23 are still at issue and are present for examination. 
Election/Restrictions
Applicant's election with traverse of the following species:  
Species Group I, a microbial DNase obtained from Bacillus cibi,
Species Group II, DNase motif of SEQ ID NO:73 and the DNase polypeptide sequence of SEQ ID NO:13,
Species Group III, RNase motif of SEQ ID NO:84 and the RNase polypeptide sequence of SEQ ID NO:99,
in the paper of 7/30/2021is acknowledged.

Telephonic Election
During a telephone conversation with Yoshimi Barron on 2/2/2022 a provisional election was made without traverse to prosecute the invention of I, claims 1-13.  
Affirmation of this election was made by applicant in the paper of 4/28/2022.  
Claims 15 and 17 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 102
The rejection of Claim(s) 1, 2, 12, 13 and 16 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Lant et al., (WO 2016/176241) is withdrawn based upon the amendment of the claims in the paper of 4/28/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The rejection of Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lant et al., (WO 2016/176241) and Gjermansen et al. US 10,954,497 is withdrawn based upon the amendment of the claims in the paper of 4/28/2022.

The rejection of claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lant et al., (WO 2016/176241) and Uniprot Accession No. A0A0Q7T1D2, November 2016 is withdrawn based upon the amendment of the claims in the paper of 4/28/2022.

Claims 1-4, 12, 13, 16, 18-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lant et al., (WO 2016/176241), Gjermansen et al. US 10,954,497 and Uniprot Accession No. A0A0Q7T1D2, November 2016.
This rejection was stated in the previous office action as it applied to the previous claims.  In response applicants have amended the claims and traverse the rejection as it applies to the newly amended claims.  For applicants convenience the original rejection is repeated herein.
Lant et al., (WO 2016/176241) teach a number of detergent compositions comprising nucleases, specifically comprising a DNase and a RNase and a cleaning component such as a surfactant (see claims 1-10 and supporting text) for use in laundry methods.  Lant et al. teach said detergent compositions where the DNase is a microbial DNase. Lant et al. teach said detergent compositions wherein the nuclease (DNase and RNase) enzymes are present in an amount of from 0.01 ppm to 1000ppm.  Lant et al. also teach methods of use of the above detergent compositions and kits comprising said detergent composition as a kit is nothing more than a grouping of components that can be used together to accomplish a task.
Gjermansen et al. US 10,954,497 discloses the identification and amino acid sequence of a 182 amino acid deoxyribonuclease from Bacillus cibi having 100% sequence identity to the amino acid sequence of instant deoxyribonuclease of SEQ ID NO:13 which comprises a polypeptide motif comprising “MSGYSRD” (SEQ ID NO:73).
Uniprot Accession No. A0A0Q7T1D2 discloses the identification and amino acid sequence of a 144 amino acid ribonuclease having greater than 98% sequence identity to the amino acid sequence of instant ribonuclease of SEQ ID NO:99 which comprises a polypeptide motif comprising “SDH[D/H/L]P” (SEQ ID NO:74) and “GGNI[R/Q]” (SEQ ID NO:75.
One of skill in the art before the effective filing date of the invention would have been motivated to use the deoxyribonuclease taught by Gjermansen et al. US 10,954,497 having 100% sequence identity to the deoxyribonuclease of amino acid sequence of instant SEQ ID NO:13 and the ribonuclease taught by Uniprot Accession No. A0A0Q7T1D2 in the detergent composition and kits containing said detergent composition taught by Lant et al. WO 2016/176241 for use in laundry methods.  The motivation for the use of the deoxyribonuclease taught by Gjermansen et al. US 10,954,497 is that this deoxyribonuclease can be substituted for the deoxyribonuclease taught by Lant et al.  The expectation of success is high based upon the high level of skill in the art of recombinant protein production and isolation, as exemplified by Lant et al., (WO 2016/176241).  The motivation for the use of the ribonuclease taught by Uniprot Accession No. A0A0Q7T1D2 is that this ribonuclease can be substituted for the ribonuclease taught by Lant et al.
The expectation of success is high based upon the high level of skill in the art of recombinant protein production and isolation, as exemplified by Lant et al., (WO 2016/176241).
Applicants Response:
Applicants submit that they have amended the claims and applicants submit that the composition is non-obvious over the cited art.
Applicants submit that the suggestion that a cleaning composition can comprise a nuclease was known in the art at the time of filing. Applicants submit that however, it was not known if the presence of both a DNase and an RNase would provide an advantageous effect.  Applicants submit that it is well-known that RNases are ubiquitous in the environment and therefore, a person of skill in the art could reasonably expect that the addition of RNases to a cleaning composition would be unnecessary and unlikely to provide additional benefit. Applicants submit that although Lant et al. generically teach a cleaning composition comprising a DNase and/or an RNase, the efficacy of such a composition is neither taught nor demonstrated. Applicants submit that it is only with the disclosures of the present application that the cleaning performance of a composition comprising both a DNase and an RNase is demonstrated. 
Applicants submit that further, knowledge of the mere sequence of an RNase does not render the present invention obvious. Applicants submit that as stated above, the ubiquity of RNases in the environment would suggest that RNases are already present on the soiled object and it is only with the disclosure of the present specification that it is taught that the presence of an RNase in a cleaning composition surprisingly has a measurable effect on the deep cleaning performance of the cleaning composition.  Applicants submit that in particular, the RNase of SEQ ID NO: 99 is a single RNase out of thousands known in the art and it is only with the disclosures of the present specification that it is demonstrated that the RNase of SEQ ID NO: 99 has a significant effect on the deep cleaning performance of the cleaning composition. 
Applicants amendment of the claims and applicants complete argument is acknowledged and has been carefully considered, however, is not found persuasive for the reasons previously made of record and those reasons provided herein.
In response to applicants submission that it was not known if the presence of both a DNase and a RNase would provide an advantageous effect, as stated by applicants above, the suggestion that a cleaning composition can comprise a nuclease was known in the art at the time of filing.  Whether both a DNase and a RNase would provide an advantageous effect relative deep cleaning performance when compared to an equivalent composition which does not comprise a RNase is not found persuasive as one of skill in the art would clearly recognize that DNases and RNases degrade different types of nucleic acid materially (i.e. DNA and RNA, respectively.   Thus one of skill in the art would know that since bacteria and cellular debris comprises both DNA and RNA the presence of both DNase and RNase in a cleaning composition would be a benefit to a more thorough cleaning.  This is supported by Lant et al. above who teach that Enzymes in class E.C. 3.1.30z may be preferred as they act on both DNA and RNA and liberate 5’-phosphomonoesters.  In response to applicants submission that RNases are ubiquitous in the environment and therefore, a person of skill in the art could reasonably expect that the addition of RNases to a cleaning composition would be unnecessary and unlikely to provide additional benefit is not found persuasive on the basis that while RNases may be ubiquitous in the environment, the concentration of such RNases would not be significant to effectively be used in the claimed cleaning composition.  In support of this reasoning is that DNases are also ubiquitously found in the environment and they are still needed in the taught cleaning compositions. 
In response to applicants submission that further, knowledge of the mere sequence of an RNase does not render the present invention obvious and applicants submission that the ubiquity of RNases in the environment would suggest that RNases are already present on the soiled object is not found persuasive on for the reasons stated previously and above.  One of skill in the art before the effective filing date of the invention would have been motivated to use the deoxyribonuclease taught by Gjermansen et al. US 10,954,497 having 100% sequence identity to the deoxyribonuclease of amino acid sequence of instant SEQ ID NO:13 AND the ribonuclease taught by Uniprot Accession No. A0A0Q7T1D2 in the detergent composition and kits containing said detergent composition taught by Lant et al. WO 2016/176241 for use in laundry methods.  The motivation for the use of the deoxyribonuclease taught by Gjermansen et al. US 10,954,497 is that this deoxyribonuclease can be substituted for the deoxyribonuclease taught by Lant et al.  The motivation for the use of the ribonuclease taught by Uniprot Accession No. A0A0Q7T1D2 is that this ribonuclease can be substituted for the ribonuclease taught by Lant et al.  Further as stated above Lant et al. teach that it is a preferred embodiment to use a E.C. 3.1.30.z enzyme as they (because they) act on both DNA and RNA and liberate phosphomonoesters. 
Thus, claims 1-4, 12, 13, 16, 18-23 remain rejected under 35 U.S.C. 103 as being unpatentable over Lant et al., (WO 2016/176241), Gjermansen et al. US 10,954,497 and Uniprot Accession No. A0A0Q7T1D2, November 2016.

Remarks
No claim is allowable.                                                                                                                              
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930.  The examiner can normally be reached on 6-3 EST Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






rgh
8/25/2022

/RICHARD G HUTSON/          Primary Examiner, Art Unit 1652